         EXHIBIT A




Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 1 of 30
                                                                                         Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
                                                                        2016-CV11742

                IN THE CIRCUIT COURT OF JACKSON COUNTY
                           STATE OF MISSOURI
                            AT INDEPENDENCE

ALAN SHIELDS,                            )
                                         )
             Plaintiff,                  )
                                         )       Cause:
v.                                       )
                                         )       Division:
RENT-A-CENTER EAST, INC.                 )
                                         )       JURY TRIAL DEMANDED
Serve Registered Agent:                  )
C T CORPORATION SYSTEM                   )
120 S. CENTRAL AVE                       )
SUITE 400                                )
CLAYTON, MO 63105                        )
                                         )
             Defendants.                 )


                                      PETITION

      COMES NOW the Plaintiff, Alan Shields (“Plaintiff”), by and through his

attorneys, and alleges the following against Rent-A-Center East, Inc. (sometimes

hereinafter “Defendant RAC”):

       1.    This case is brought by Plaintiff against Defendant for Hostile Work

Environment, Retaliation, and Sex Discrimination. Plaintiff seeks monetary damages to

redress the deprivation of Rights accorded to Plaintiff under, RSMo. § 213.010 et seq.

                            JURISDICTION AND VENUE




                                             1
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 2 of 30
                                                                                              Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
          2.    Both jurisdiction and venue are proper in this Court, because, the unlawful

employment practices were committed within this judicial circuit. Jurisdiction and venue

are proper in Jackson County, Missouri pursuant to RSMo. § 508. 010 and § 213.111.1.

          3.    At all times mentioned herein, all of Defendant RAC’s employees were

acting within the scope of their employment with Defendant in furtherance of its business

                                         PARTIES

          4.    The allegations contained within all aforementioned paragraphs are hereby

re-alleged and incorporated as if fully set forth herein.

          5.    Plaintiff is a male, and permanent resident of Jackson County State of

Missouri.

          6.    At all times relevant herein, Plaintiff was employed by Defendant RAC.

          7.    Defendant RAC is a for-profit foreign corporation, organized under the

laws of the state of Delaware.

          8.    At all relevant times Defendant RAC was in good standing with the state of

Missouri and licensed to do business.

          9.    At all times relevant herein, Defendant RAC was an “employer” as defined

by the Missouri Human Rights Act, RSMo. § 213.010 et seq. (hereinafter sometimes

referred to as the “MHRA”).

          10.   Defendant had six (6) or more employees on all relevant dates contained

herein.




                                              2
          Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 3 of 30
                                                                                              Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        11.   At all times mentioned herein, all of Defendant RAC’s employees were

acting within the scope of their employment with Defendants in furtherance of their

business.

                EXHAUSTION OF ADMINISTRATIVE REMEDIES

        12.   The allegations contained within all aforementioned paragraphs are hereby

realleged and incorporated as if fully set forth herein.

        13.   On or about August 14, 2019, Plaintiff timely filed – with the Missouri

Commission on Human Rights and the Equal Employment Opportunity Commission – a

Charge of Discrimination against Defendant on the basis of sex and retaliation. A copy of

said charge of discrimination is attached hereto, marked as “Plaintiff’s Exhibit 1,” and is

hereby incorporated as if fully set forth herein.

        14.   Plaintiff received one Notice of Right to Sue letter from the Missouri

Commission on Human Rights (“MCHR”) on or about February 14, 2020. A copy of

Plaintiff’s Notice of Right to Sue from the MCHR is attached hereto, marked as

“Plaintiff’s Exhibit 2,” and is hereby incorporated as if fully set forth herein.

        15.   The aforesaid charges of discrimination provided the MCHR and the EEOC

sufficient opportunity to investigate the full scope of the controversy between the parties

and, accordingly, the sweep of this judicial complaint may be, and is, as broad as the

scope of an MCHR or EEOC investigation that could reasonably be expected to have

grown out of the charges of discrimination.




                                              3
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 4 of 30
                                                                                                  Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        16.    Plaintiff has satisfied all private, administrative, and judicial prerequisites

to the institution of this action, and this Petition was filed within the applicable statute of

limitations.

        17.    Plaintiff also made complaints of inappropriate conduct to Defendant

RAC’s Human Resources Department, and to his own supervisor.

               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        18.    The allegations contained within all aforementioned paragraphs are hereby

realleged and incorporated as if fully set forth herein.

        19.    Plaintiff Alan Shields (hereinafter “Shields”) began working for Defendant

RAC in or around 2016 as a customer service representative.

        20.    Shields’ duties included performing collections services and delivering

rented appliances to customers.

        21.    While working for Defendant RAC, Shields was ranked first in his district

for collections.

        22.    Shields was placed at store number 1717 (referred to herein after as #1717)

which is located at 1528 E 23rd St. South, Independence, Missouri 64055 in October of

2018.

        23.    At #1717, Shields worked with Sales Manager Sandra “V” (last name

unknown).

        24.    Shields is under information and belief that, one day between October of

2018 and January of 2019 while Plaintiff was working at #1717, Sandra watched

pornographic films while on duty.


                                              4
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 5 of 30
                                                                                               Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        25.    These films were loud enough for Plaintiff Shields to hear.

        26.    Upon information and belief, Sandra then went into the bathroom and

masturbated herself.

        27.    Sandra then exited the restroom without washing her hands and approached

Plaintiff.

        28.    Sandra then placed her fingers under Plaintiff’s nose and said to him, “This

is what a real woman smells like.”

        29.    Shields objected to Sandra placing her unwashed fingers under his nose.

        30.    Shields asked Sandra to stop.

        31.    This was by no means the only instance that Sandra watched pornographic

material on duty.

        32.    Sandra would regularly have customer phone calls start or stop with the

sounds of pornography in the background.

        33.    Sandra would also physically touch Shields during work by hitting his

genital or gluteal area with cardboard mailing tubes.

        34.    Shields objected to the touching and asked Sandra to stop on multiple

occasions.

        35.    Sandra would also make sexually suggestive comments such as discussing

Plaintiff’s penis size and stating that it must be small because “white guys don’t have that

big of a stick.”

        36.    These comments were made on a near daily basis.

        37.    Shields felt horrified and humiliated by these comments and actions.


                                               5
         Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 6 of 30
                                                                                               Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
       38.    Shields’ personal relationship with his girlfriend was also intensely strained

as a result of his work environment.

       39.    Sandra also targeted other men on her shifts such as the Store Manager and

Plaintiff’s direct supervisor, Ethan (last name unknown).

       40.    Ethan did nothing to reprimand or stop Sandra’s behavior.

       41.    Throughout Sandra’s harassing and derogatory behavior, Shields objected,

asked Sandra to stop, and reported the behavior to Ethan.

       42.    Shields complained to his chain-of-command about Sandra’s behavior, and

in several instances, managers witnessed Sandra’s behavior.

       43.    Sandra had managerial responsibility at the store 1717.

       44.    Finally, Shields complained to Defendant RAC’s Human Resources

Department (“HR”).

       45.    However, Plaintiff Shields is under information and belief that no

investigation took place.

       46.    Plaintiff is under information and belief that Sandra was not written up or

reprimanded for her behavior.

       47.    Sandra’s behavior continued throughout the remainder of Plaintiff’s

employment with Defendants.

       48.    On February 16, 2019, Plaintiff was asked to perform a repossession job in

white-out blizzard conditions.

       49.    Plaintiff informed Ethan that he would go to the repossession site that

afternoon after the storm had passed.


                                             6
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 7 of 30
                                                                                            Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        50.    When Shields arrived at work, Ethan issued Shields a written reprimand for

refusing to work in dangerous weather conditions.

        51.    Shields demanded to know why he was being reprimanded but his sexual

harasser was not.

        52.    Shields left the store feeling demoralized and humiliated.

        53.    On February 18, 2019, Plaintiff was told by Defendant RAC that his

February 20, 2019 shift would take place at another store location.

        54.    Shields worked at the new location on February 20, 2019.

        55.    On February 21, 2019, Plaintiff was told by District Manager Curtis (last

name unknown) that he was not to return to work until he received the “HR green light.”

        56.    Plaintiff Shields to this day has never been contacted by Defendant RAC to

instruct him to return to work.

        57.    Shields has received no pay nor been placed on any type of formal leave.

        58.    This situation constitutes a constructive discharge because no reasonable

person would believe that he could return to work under these circumstances.

        59.    Additionally, a reasonable person would find the conditions to be

intolerable.


                COUNT I – HOSTILE WORK ENVIRONMENT - SEX
                     Violation under RSMo. § 213.010 et seq.

        60.    The allegations contained within all aforementioned paragraphs are hereby

realleged and incorporated as if fully set forth herein.




                                              7
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 8 of 30
                                                                                              Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        61.    Plaintiff, by virtue of his gender as a male, is a member of a class of

persons protected by RSMo. § 213.010 et seq.

        62.    During the course of Plaintiff's employment, Defendant’s representatives,

including, but not limited to Curtis, Sandra, and Ethan, while acting within the scope and

course of employment, engaged in a pattern and practice of intentional discrimination

against Plaintiff based on his male gender.

        63.    Defendants are vicariously liable for the discriminatory actions of Curtis,

Sandra, and Ethan.

        64.    At all times, the gender –offensive, –harassing, and –discriminatory

conduct was severe and unwelcome.

        65.    Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff’s work performance and other conditions, terms, and privileges

of employment, thereby creating an intimidating, hostile and offensive working

environment.

        66.    Defendant’s discriminatory conduct was sufficiently severe or pervasive

that a reasonable person in Plaintiff’s position would find Plaintiff’s work environment to

be hostile and abusive.

        67.    At the time the discriminatory conduct occurred, and as a result of this

conduct, Plaintiff believed his work environment to be hostile and abusive.

        68.    Management level employees of Defendant, including Sandra, Ethan, and

Curtis knew, or should have known, of the gender-based harassment and discrimination

described herein, but failed to take appropriate remedial action.


                                              8
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 9 of 30
                                                                                             Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        69.   As such, Defendant knew or should have known of the gender-offensive, -

harassing, and- discriminatory conduct, as Plaintiff reported it to his supervisor and to

Defendant’s Human Resources Department.

        70.   By failing to conduct a prompt, thorough and honest investigation of

Plaintiff’s allegations and of other witnesses, Defendant exacerbated the hostile

environment and gender-based discrimination in Plaintiff’s workplace.

        71.   As a result of the gender-based harassment and discrimination described

herein, Plaintiff was subjected to a hostile work environment, and terminated from his

employment.

        72.   Plaintiff’s termination was a tangible employment action.

        73.   Plaintiff’s male sex was the motivating factor in the disparate treatment he

suffered and continues to suffer.

        74.   By failing to take prompt and effective remedial action, Defendant, in

effect, condoned, ratified, and/or authorized the harassment and discrimination against

Plaintiff.

       75.    Defendant, through its agents and employees, engaged in these

discriminatory practices with malice and/or reckless indifference to Plaintiff’s federally

protected rights. As direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – based on gender, in violation of RSMo. § 213.055 – at the

hands of Defendants during the course of Plaintiff’s employment.




                                            9
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 10 of 30
                                                                                               Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
       76.    As a direct and proximate result of Defendants’ actions and/or omissions,

Plaintiff has been – and continues to be – deprived of income, as well as other monetary

and non-monetary benefits.

        77.   As a direct and proximate result of the actions and conduct set forth herein,

Plaintiff has suffered, and will continue to suffer, damages, including garden variety

emotional distress, and inconvenience.

        78.   As shown by the foregoing, Defendant RAC’s conduct was willful, wanton,

and malicious, and showed complete indifference to and/or conscious disregard for the

rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or to deter them and others

from like conduct in the future.

        79.   Plaintiff is entitled to recover reasonable attorneys’ fees from Defendant, as

provided in RSMo. § 213.111.2.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff

damages – compensatory, nominal, and/or punitive – in such an amount in excess

of $25,000.00 as is deemed fair and reasonable; for reasonable attorneys’ fees; for costs;

for interest, as allowed by law; and for such other and further relief deemed just and

proper under the circumstances.

                              COUNT II – RETALIATION
                        Violation under 42 U.S.C. §2000(e) et seq.

        80.   The allegations contained within all aforementioned paragraphs are hereby

realleged and incorporated as if fully set forth herein.



                                              10
       Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 11 of 30
                                                                                                Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
        81.   As alleged herein, Plaintiff was discriminated against for engaging in

protected activities including, but not limited to, Plaintiff’s complaints to his supervisor

and HR concerning the gender-based discrimination and harassment he was subjected to

during his employment with Defendant.

        82.   By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        83.   As a result of engaging in said protected activities, Plaintiff has suffered –

and continues to suffer – adverse employment actions as alleged in this Petition.

        84.   Plaintiff’s reporting of gender-based harassment and discrimination was the

motivating factor in suffering adverse employment actions.

        85.   As a direct and proximate result of the foregoing, Plaintiff suffered

intentional discrimination – based on retaliation, in violation of RSMo. § 213.010, et

seq. – at the hands of Defendant during the course of his employment.

        86.   As a direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has been – and continues to be – deprived of income, as well as other monetary

and non-monetary benefits.

        87.   By failing to take prompt and effective remedial action, Defendant, in

effect, condoned, ratified, and/or authorized the harassment and discrimination against

Plaintiff.

        88.   As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in




                                             11
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 12 of 30
                                                                                                    Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
an amount sufficient to punish Defendant and/or to deter it and others from like conduct

in the future.

        89.      Defendant’s retaliatory actions against Plaintiff have caused him to suffer

garden variety emotional distress, inconvenience, and loss of enjoyment of life.

        90.      Plaintiff is entitled to recover reasonable attorneys’ fees from Defendant, as

provided in RSMo. § 213.111.2.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as

is deemed fair and reasonable; for reasonable attorneys’ fees; for costs; for interest, as

allowed by law; and for such other and further relief deemed just and proper under the

circumstances.

                           COUNT III – SEX DISCRIMINATION
                           Violation under RSMo. § 213.010 et seq.

       91.       The allegations contained within all aforementioned paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       92.       Plaintiff is a member of a protected class because of his gender.

       93.       Plaintiff was constructively discharged or terminated from Defendant RAC.

       94.       Plaintiff’s   sex   was   a   motivating    factor   in   such      constructive

discharge/termination.

       95.       Plaintiff suffered damages as a direct result, including but not limited to,

loss of income, garden variety emotional distress, and inconvenience.




                                               12
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 13 of 30
                                                                                                Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
       96.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages in

an amount sufficient to punish Defendants and/or to deter it and others of like conduct in

the future.

       97.    Plaintiff is entitled to recover reasonable attorneys’ fees from Defendant, as

provided in RSMo. § 213.111.2.

       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as

is deemed fair and reasonable; for reasonable attorneys’ fees; for costs; for interest, as

allowed by law; and for such other and further relief deemed just and proper under the

circumstances.




                                   Respectfully submitted,

                                   HOLLINGSHEAD & DUDLEY

                                   /s/ Nicholas J. Dudley
                                   Nicholas J. Dudley #62860
                                   EmmaLee A. Wilson #72195
                                   1114 West Main Street,
                                   Blue Springs, Missouri 64015
                                   Telephone: (816) 224-9500
                                   Facsimile: (816) 224-9503
                                   Email:         ndudley@hdtriallawyers.com
                                                  ewilson@hdtriallawyers.com


                                   ATTORNEYS FOR PLAINTIFF


                                             13
       Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 14 of 30
                                                                     Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
                                                      2016-CV11742




Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 15 of 30
Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM




                                                                          Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 16 of 30
Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM




                                                                          Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 17 of 30
                                                                                                                                                                                                                   Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
                                    MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS                                                2016-CV11742
                              MISSOURI COMMISSION ON HUMAN RIGHTS
  MICHAEL L. PARSON                               ANNA S. HUI                                             MARTHA STAGGS                                  ALISA WARREN, PH.D.
      GOVERNOR                                DEPARTMENT DIRECTOR                                        COMMISSION CHAIR                                EXECUTIVE DIRECTOR



February 11, 2020




                                                                                                                                                                                                   FE-8/19-30889
                                                                                                                                                                                Administrative Use/Records
Alan Shields
c/o Nicholas Dudley
1114 West Main Street
Blue Springs, MO 64015
via email


RE:

              Missouri
          Shields vs. Rent A Center Franchising Int'l., Inc.
          FE-8/19-30889 563-2019-02810

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this




            Commission on
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice of
your right to sue.

This letter indicates your right to bring a civil action within 90 days of this notice against the respondent(s)
named in the complaint. Such an action may be brought in any circuit court in any county in which the
unlawful discriminatory practice is alleged to have occurred but it must be brought no later than two years




            Human Rights
after the alleged cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is
terminating all proceedings relating to the complaint. No person may file or reinstate a complaint with the
MCHR after the issuance of a notice of right to sue relating to the same practice or act. You are hereby
notified of your right to sue the Respondent(s) named in your complaint in state circuit court. THIS MUST
BE DONE WITHIN 90 DAYS OF THE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-filing
period for any federal claims. This notice of right to sue is being issued as required by Section 213.111.1,
RSMo, because it has been over 180 days after the filing of this complaint and MCHR has not completed
its administrative processing.



(continued on next page)




  3315 WEST TRUMAN BLVD., SUITE 212                111 N. 7TH STREET, SUITE 903                   1410 GENESSEE, SUITE 260                     106 ARTHUR STREET, SUITE D
           P.O. BOX 1129                            ST. LOUIS, MO 63101-2100                     KANSAS CITY, MO 64102-1047                     SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                      PHONE: 314-340-7590                            FAX: 816-889-3582                              FAX: 573-472-5321
        PHONE: 573-751-3325                             FAX: 314-340-7238
         FAX: 573-751-2905

      Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                       TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                                 www.labor.mo.gov/mohumanrights
                       Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 18 of 30    E-Mail: mchr@labor.mo.gov
                                                                                                                                                                               Electronically Filed - Jackson - Independence - May 11, 2020 - 10:48 PM
                                       RE:         Shields vs. Rent A Center Franchising Int'l., Inc.
                                                      FE-8/19-30889 563-2019-02810


In addition to the process described above, if any party is aggrieved by this decision of the MCHR, that
party may appeal the decision by filing a petition under § 536.150 of the Revised Statutes of Missouri
in state circuit court.

Respectfully,




Alisa Warren, Ph.D.
Executive Director


Rent A Center Franchising Int'l., Inc.
1528 E. 23rd Street S
Independence, MO 64055


Jan Marquez
Director of Litigation Case Mgmt
Rent A Center, Inc.
5501 Headquarters Drive, Legal Dept.
Plano, TX 75024




  3315 WEST TRUMAN BLVD., SUITE 212               111 N. 7TH STREET, SUITE 903                   1410 GENESSEE, SUITE 260                     106 ARTHUR STREET, SUITE D
           P.O. BOX 1129                           ST. LOUIS, MO 63101-2100                     KANSAS CITY, MO 64102-1047                     SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                     PHONE: 314-340-7590                            FAX: 816-889-3582                              FAX: 573-472-5321
        PHONE: 573-751-3325                            FAX: 314-340-7238
         FAX: 573-751-2905

     Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                      TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                                www.labor.mo.gov/mohumanrights
                      Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 19 of 30    E-Mail: mchr@labor.mo.gov
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

ALAN SHIELDS,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV11742
VS.                                                                      DIVISION 16

RENT-A-CENTER EAST, INC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable MARCO A ROLDAN on 02-SEP-2020 in DIVISION 16 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV11742                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 20 of 30
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ MARCO A ROLDAN
                                              MARCO A ROLDAN, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
EMMALEE ANN WILSON, 8925 GOODMAN ST, OVERLAND PARK, KS 66212

NICHOLAS DUDLEY, 1114 W MAIN ST., BLUE SPRINGS, MO 64015

Defendant(s):
RENT-A-CENTER EAST, INC

Dated: 12-MAY-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV11742                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
        Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 21 of 30
                                                                                   Electronically Filed - Jackson - Independence - May 12, 2020 - 04:18 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY
                         STATE OF MISSOURI

ALAN SHIELDS,                         )
                                      )
                   Plaintiff,         )
                                      )      Case No.: 2016- CV11742
      v.                              )
                                      )      Division No. 16
RENT-A-CENTER EAST, INC.              )
                                      )
                                      )      JURY TRIAL DEMANDED
                                      )
                   Defendant.         )

       ORDER FOR APPOINTMENT OF SPECIAL PROCESS SERVER

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint Susan Lett (PPS20-

0253) as Special Process Server in the above matter is GRANTED.



SO ORDERED, this _______ day of ______________, 2020.




________________________________
                                             Marco Roland Circuit Judge




      Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 22 of 30
                                                                                                   Electronically Filed - Jackson - Independence - May 12, 2020 - 04:15 PM
                 IN THE CIRCUIT COURT OF JACKSON COUNTY
                            STATE OF MISSOURI

ALAN SHIELDS,                               )
                                            )
                      Plaintiff,            )
                                            )      Case No.: 2016- CV11742
       v.                                   )
                                            )      Division No. 16
RENT-A-CENTER EAST, INC.                    )
                                            )
                                            )      JURY TRIAL DEMANDED
                                            )
                      Defendant.            )

        MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       COMES NOW Plaintiff, by and through counsel, and pursuant to the Missouri Rules

of Civil Procedure, hereby requests that the Court appoint Susan Lett (PPS20-0253) as

special process server in this cause of action to serve Defendant Rent-A-Center East, Inc.

Ms. Lett’s address is 1209 Sycamore Street, Pleasant Hill, MO 64080 and her phone

number is (816) 266-8907.

                                                   Respectfully submitted,

                                                   HOLLINGSHEAD & DUDLEY

                                                   By: /s/EmmaLee A. Wilson
                                                   EmmaLee A. Wilson #72195
                                                   1114 W. Main Street
                                                   Blue Springs, MO 64015
                                                   Phone: (816) 224-9500
                                                   Facsimile: (816) 224-9503
                                                   Email: ewilson@hdtriallawyers.com

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed using the Missouri
Electronic Filing System, this the 12th day of May 2020.



       Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 23 of 30
                                                                   Electronically Filed - Jackson - Independence - May 12, 2020 - 04:15 PM
                                        /s/EmmaLee A. Wilson




Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 24 of 30
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV11742
 MARCO A ROLDAN
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 ALAN SHIELDS                                                       NICHOLAS DUDLEY
                                                                    1114 W MAIN ST.
                                                              vs.   BLUE SPRINGS, MO 64015
 Defendant/Respondent:                                              Court Address:
 RENT-A-CENTER EAST, INC                                            308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: RENT-A-CENTER EAST, INC
                                      Alias:
  RA: CT CORPORATION SYSTEM
  120 S CENTRAL AVE STE 400
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                   13-MAY-2020                                 _________________________________________
                                                       Date                                                     Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3903 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20                                  Page 25 of 30
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




            Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 26 of 30
Revised 7/3/13            Service Information - Attorney
                                                                                   Electronically Filed - Jackson - Independence - May 12, 2020 - 04:18 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY
                         STATE OF MISSOURI

ALAN SHIELDS,                         )
                                      )
                   Plaintiff,         )
                                      )      Case No.: 2016- CV11742
      v.                              )
                                      )      Division No. 16
RENT-A-CENTER EAST, INC.              )
                                      )
                                      )      JURY TRIAL DEMANDED
                                      )
                   Defendant.         )

       ORDER FOR APPOINTMENT OF SPECIAL PROCESS SERVER

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Appoint Susan Lett (PPS20-

0253) as Special Process Server in the above matter is GRANTED.



SO ORDERED, this _______ day of ______________,
                                 13-May-2020    2020.




________________________________
          13-May-2020




      Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 27 of 30
Electronically Filed - Jackson - Independence - June 11, 2020 - 02:20 PM




                                                                           Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 28 of 30
Electronically Filed - Jackson - Independence - June 11, 2020 - 02:20 PM




                                                                           Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 29 of 30
Electronically Filed - Jackson - Independence - June 11, 2020 - 02:20 PM




                                                                           Case 4:20-cv-00519-FJG Document 1-2 Filed 06/26/20 Page 30 of 30
